Case 2:19-cv-01489-RSM Document 4 Filed 09/25/19 Page 1 of 1

(pav#t |9-Cv-0147q RSM

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, ifany) x | n ny (ois Niu a), Upor) 7 bi £) uct
J

was received by me on (date) 9 / 12 | / 9g

1 I personally served the summons on the individual at (place)

on (date) 3 or 4h; OQ et

“V I left the summons at the individual’s residence or usual place of abode with (name)

 

 

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

f
1 I served the summons on (name of individual) Ka cy SS CK Ltn; , who is

designated by law to accept service of process on behalf of (name of organization)

 

 

on (date) . 5 or

 

“4 I returned the summons unexecuted because ;or

 

°F Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

 

I declare under penalty of perjury that this information is true.

Date: g / | G
Server’ Ss a
FILED ~~ ____ENTERED A
LODGED +__-RECEWVED 1 ; white Cc
SEP 25 209 GT 3/03
CLERK US DISTRICT COURT ; j
WESTERN DISTRICT OF WASHINGTON. } 4Y (vfs. 5 E S A ric SL, LLP) t WA
v Server’s address G 6 ip SE (?

Additional information regarding attempted service, etc:
